DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 7,786,850 to Arcaini et al. (“Arcaini”).

As to claim 1, Arcaini discloses a method for classifying a response signal of acceleration data of a structure, the method comprising: 
obtaining at least one signal feature of a response signal, the response signal comprising acceleration data of a structure (column 2, line 22-51 and column 3, lines 19-36, wherein acceleration data of a bridge is collected using an accelerometer, corresponding to a response signal, from which feature data is extracted, corresponding to a signal feature); 
inputting the at least one signal feature into an artificial neural network (column 2, line 22-51 and column 3, lines 19-36, wherein the signal feature data is input to an artificial neural network classifier); and 
classifying, using the artificial neural network, the response signal as an impact event or a non-impact event (column 2, line 22-51 and column 3, lines 10-36, wherein the signal feature data is input to an artificial neural network classifier which classifies the signal as being an impact or non-impact event).  

As to claim 17, please refer to the rejection of claim 1 above.  Arcaini further discloses at least one processor configured to perform the steps of claim 1, see figure 1 and supporting disclosure wherein the software is necessarily running on a processor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,786,850 to Arcaini et al. (“Arcaini”) in view of US 2018/0105131 to Freienstein et al. (“Freienstein”).

As to claim 2, Arcaini discloses the method of claim 1.
Arcaini does not disclose expressly wherein the at least one signal feature is selected from the group consisting of a response length feature, a spectral energy feature, a number of peaks feature, a dominant frequency feature, a maximum response feature, a center of mass feature, a slope feature, an average peak power feature, and a response symmetry feature.
Freienstein discloses a method for classifying a response signal of acceleration data as being impact or non-impact event wherein at least one signal feature is obtained from the response signal and the signal feature is selected from the group consisting of a response length feature, a spectral energy feature, a number of peaks feature, a dominant frequency feature, a maximum response feature, a center of mass feature, a slope feature, an average peak power feature, and a response symmetry feature (Fig. 6, paragraphs 27, 40-52, wherein at least the center of mass and velocity decay correspond to the center of mass feature and slope feature).
Arcaini & Freienstein are combinable because they are from the same art of using acceleration data to determine an impact/non-impact event.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of classifying a response signal of acceleration data as being impact or non-impact event wherein at least one signal feature is obtained from the response signal and the signal feature is selected from the group consisting of a center of mass feature and a slope feature, as taught by Freienstein, into the method for classifying a response signal of acceleration data of a structure disclosed by Arcaini.
The suggestion/motivation for doing so would have been to provide improved accuracy crash/impact related parameters (Freienstein, paragraph 23).
	Further, Freienstein's known technique of classifying a response signal of acceleration data as being impact or non-impact event wherein at least one signal feature is obtained from the response signal and the signal feature is selected from the group consisting of a center of mass feature and a slope feature would have been recognized by one skilled in the art as applicable to the "base" process of Arcaini and the results would have been predictable.
Therefore, it would have been obvious to combine Arcaini with Freienstein to obtain the invention as specified in claim 2.
 
As to claim 3, the combination of Arcaini and Freienstein discloses the method of claim 2, wherein the at least one signal feature includes at least one of the number of peaks feature, the spectral energy feature, or the center of mass feature (Arcaini, Fig. 6, paragraphs 27, 40-52, wherein at least the center of mass and velocity decay correspond to the center of mass feature and slope feature).  

As to claim 4, the combination of Arcaini and Freienstein discloses the method of claim 2, wherein the at least one signal feature is a plurality of signal features (Arcaini, Fig. 6, paragraphs 27, 40-52, wherein at least the center of mass and velocity decay correspond to the center of mass feature and slope feature).

As to claims 18 and 19, please refer to the rejection of claims 2 and 4, respectively, above.

Allowable Subject Matter
Claims 5-11, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 12, none of the prior art teach or fairly suggests the limitations of “obtaining signal data for a plurality of event signals, the plurality of event signals including a plurality of training events and a plurality of validation events, the event signals comprising acceleration data, the signal data for each event signal comprising an event signature of either an impact signature or a non-impact signature, the signal data for each event signal further comprising at least one signal feature selected from the group consisting of a response length feature, a number of peaks feature, a spectral energy feature, a dominant frequency feature, a maximum response feature, a center of mass feature, a slope feature, an average peak power feature, and a response symmetry feature; and training an artificial neural network by: inputting the signal data of the training events of the plurality of event signals into a neural network; obtaining a predicted training signature from the artificial neural network for each of the training events”, in combination with each other as well as in combination with the other limitations of the claim.  The prior art of USPN 5,377,108 to Nishio, for example, discloses a process for training a neural network to distinguish between an impact and non-impact events.  However, neither Nishio nor any other prior art found discloses the above limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/            Primary Examiner, Art Unit 2665